LETTER OF TRANSMITTAL EXHIBIT C LETTER OF TRANSMITTAL Regarding Units in FEG ABSOLUTE ACCESS FUND LLC Tendered Pursuant to the Offer to Purchase Dated August 27, 2014 THIS LETTER OF TRANSMITTAL MUST BE RECEIVED BY UMB FUND SERVICES, INC. BY SEPTEMBER 26, 2014. THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 12:00 MIDNIGHT, EASTERN TIME, ON SEPTEMBER 26, 2014, UNLESS THE OFFER IS EXTENDED. Complete This Letter Of Transmittal And Return To: FEG Absolute Access Fund LLC c/o UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 Attention:Tender Offer Administrator Phone: (855) 334-4334 Fax:(816) 860-3140 Letter of Transmittal Page 1 of 4 Ladies and Gentlemen: The undersigned hereby tenders to FEG Absolute Access Fund LLC, a closed-end, non-diversified management investment company organized as a limited liability companyunder the laws of the State of Delaware (the “Fund”), some or all of the units of limited liability company interest in the Fund (the “Units”) held by the undersigned, described and specified below, on the terms and conditions set out in the Offer to Purchase, dated August 27, 2014 (the “Offer”), receipt of which is hereby acknowledged, and in this Letter of Transmittal.THE OFFER AND THIS LETTER OF TRANSMITTAL ARE SUBJECT TO ALL THE TERMS AND CONDITIONS SET OUT IN THE OFFER, INCLUDING, BUT NOT LIMITED TO, THE ABSOLUTE RIGHT OF THE FUND TO REJECT ANY AND ALL TENDERS DETERMINED BY IT, IN ITS SOLE DISCRETION, NOT TO BE IN THE APPROPRIATE FORM. The undersigned hereby sells to the Fund the Units tendered pursuant to this Letter of Transmittal.The undersigned warrants that it has full authority to sell the Units tendered hereby and that the Fund will acquire good title to the Units, free and clear of all liens, charges, encumbrances, conditional sales agreements or other obligations relating to this sale, and not subject to any adverse claim, when and to the extent the Units are purchased by the Fund.Upon request, the undersigned will execute and deliver any additional documents necessary to complete the sale in accordance with the terms of the Offer. The undersigned recognizes that under certain circumstances set out in the Offer, the Fund may not be required to purchase the Units tendered hereby. The initial payment of the purchase amount for the Units tendered by the undersigned will be made by wire transfer of the funds to an account designated by the undersigned in this Letter of Transmittal. The “Post-Audit Payment” portion of the purchase amount, if any, as described in Section 7 of the Offer, will also be made by wire transfer of the funds to the undersigned’s account as provided herein.The undersigned recognizes that the amount of the initial payment of the purchase amount for Units will be based on the unaudited value of the Fund as of December 31, 2014, subject to an extension of the Offer as described in Section8 of the Offer.The Post-Audit Payment will be payable promptly after the completion of the Fund’s next annual audit.It is anticipated that the annual audit of the Fund’s financial statements will be completed no later than 60 days after the fiscal year-end of the Fund. All authority conferred or agreed to be conferred in this Letter of Transmittal will survive the death or incapacity of the undersigned and the obligation of the undersigned hereunder will be binding on the heirs, personal representatives, successors and assigns of the undersigned.Except as stated in Section 6 of the Offer, this tender is irrevocable. PLEASE FAX OR MAILTO:FEG ABSOLUTE ACCESS FUND LLC, C/O UMB FUND SERVICES, INC., 235 W. GALENA STREET, MILWAUKEE, WI 53212, ATTENTION:TENDER OFFER ADMINISTRATOR.FOR ADDITIONAL INFORMATION:PHONE: (855) 334-4: (816) 860-3140. Letter of Transmittal Page 2 of 4 LETTER OF TRANSMITTAL Tender Date: December 31, 2014 Tender Expiration Date: 12:00 Midnight ET, September 26, 2014 PARTS 1, 2, 3, AND 4 MUST BE COMPLETED FOR TENDER REQUEST TO BE IN GOOD ORDER FOR PROCESSING PLEASE FAX OR MAIL TO: FEG ABSOLUTE ACCESS FUND LLC FOR ADDITIONAL INFORMATION: UMB Fund Services PHONE: (855) 334-4334 235 W. Galena St. FAX: (816) 860-3140 Milwaukee, WI 53212 PLEASE CONTACT YOUR FINANCIAL INTERMEDIARY BEFORE SUBMITTING YOUR TENDER REQUEST. PART 1 – NAME AND ADDRESS FEG Account #: Full Account Registration Line 1: Full Account Registration Line 2: Telephone Number: Advisor Firm Name: Advisor Rep Name Advisor Telephone Number: FOR CUSTODIAL ACCOUNTS ONLY (IRA, 401k, ETC.) Custodial Account #: Custodian Name: Custodian Address: Custodian City, State, Zip: Custodian Telephone Number: PART 2 – AMOUNT OF UNITS IN THE FUND BEING TENDERED: [] Entire amount of Units [] Portion of Units$or Number of Units Letter of Transmittal Page 3 of 4 LETTER OF TRANSMITTAL PART 3 – PAYMENT PAYMENT GUIDELINES: Proceeds from tax deferred and tax exempt registration types are required to be returned to the custodian on record. If you invest in the Fund through a financial intermediary, that financial intermediary may require alternate payment and/or delivery instructions, notwithstanding your request herein. Please contact your financial intermediary before submitting your tender request. Please Deliver All Proceeds via Federal Wire to the Following: Bank Name: ABA Routing Number: For Credit to: Name(s) on Bank Account: Bank Account Number: For Further Credit to: Name(s) on Investors Account: Investor Account Number at Broker: HOLDBACK PAYMENTS: Holdback payments will be delivered after the Fund’s audit is complete at the end of the Fiscal Year to the same wire instruction the tender proceeds are delivered to. If alternate payment instructions are needed for the holdback, please contact UMB Fund Services at the (855) 334-4334 for instructions. PART 4 - SIGNATURE(S) Signature Print Name of Authorized Signatory (and Title if applicable) Date Signature Print Name of Authorized Signatory (and Title if applicable) Date Signature Print Name of Authorized Signatory (and Title if applicable) Date PLEASE CONTACT YOUR FINANCIAL INTERMEDIARY BEFORE SUBMITTING YOUR TENDER REQUEST. Letter of Transmittal Page 4 of 4
